 



EXHIBIT 10.3

AMENDMENT NO. 1

TO

NOTICE OF STOCK OPTION AWARD AND STOCK OPTION AWARD AGREEMENT

     This Amendment No. 1 to Stock Option Award and Stock Option Award Agreement
(the “Amendment”) is entered into as of March 22, 2005 by and between Global
Cash Access Holdings, Inc., a Delaware corporation (the “Company”) and Kirk
Sanford (“Grantee”).

R E C I T A L S

     WHEREAS, the Company and Grantee have entered into that certain Notice of
Stock Option Award and Stock Option Award Agreement (Award Number 002) dated as
of January 8, 2005 relating to the grant of an option to purchase an aggregate
of 1,444,430 shares of Class A Common Stock of the Company (the “Agreement”);
and

     WHEREAS, the Company and Grantee desire to amend the Agreement in
accordance with the terms of this Amendment.

     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, the Company and Grantee hereby agree to amend the Agreement
as follows:

A M E N D M E N T

     1.   Definitions. Except as otherwise provided herein, capitalized terms
used in this Amendment shall have the definitions set forth in the Agreement.

     2.   Amendment. The following paragraph is added to the end of the Vesting
Schedule set forth in the cover page of the Agreement:

Notwithstanding the vesting schedule set forth above, in the event of
termination of the Grantee’s Continuous Service without Cause, all Shares
subject to the Option shall immediately vest.

     3.   Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.

     4.   Conflicting Terms. In the event of any inconsistency or conflict
between the Agreement and this Amendment, the terms, conditions and provisions
of this Amendment shall govern and control.

     5.   Entire Agreement. This Amendment and the Agreement constitute the
entire and exclusive agreement between the parties with respect to the subject
matter hereof. All previous discussions and agreements with respect to this
subject matter are superseded by the Agreement and this Amendment. This
Amendment may be executed in one or more counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized representatives, effective as of the date
first written above.

GLOBAL CASH ACCESS HOLDINGS, INC.

/s/ Harry Hagerty
Harry Hagerty, Chief Financial Officer

GRANTEE

/s/ Kirk Sanford
Kirk Sanford

 